DETAILED ACTION

1.	This Office Action is in response to the communications dated 02/16/2021.
Claims 1-2 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/05/2021.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the parent application no. 16/131,249. 

Allowance / Reason for Allowance

4.	Claims 1-2 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed multi-function equipment for fabricating a thin film (in combination(s) as set forth in the claim(s)) comprising:

a nitrogen supply source, connected with the top of the reaction chamber via 10a second flow controller, and being controlled to supply a nitrogen-containing gas, the nitrogen-containing gas being ionized by the AC power of the plasma source into a nitrogen plasma;
an inert gas supply source, connected with the top of the reaction chamber via a third flow controller, and being controlled to supply an inert gas, the inert gas being 15ionized by the AC power of the plasma source into a non-reactive gas plasma.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
January 29, 2022